 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    DONNA CARLSON,                                           Case No. 2:17-cv-02882-MMD-GWF
 8                                           Plaintiff,
             v.                                                           ORDER
 9
      SAM’S WEST, INC., et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on Plaintiff’s Withdrawal of Motion for Attorney’s Fees
14   (ECF No. 60), filed September 19, 2018. Upon review and consideration, the Court finds good
15   cause exists to grant Plaintiff’s request. Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Withdrawal of Motion for Attorney’s Fees
17   (ECF No. 60) is granted.
18          IT IS FURTHER ORDERED that the hearing currently scheduled for Monday, October
19   22, 2018 at 9:30 AM shall be vacated.
20
            Dated this 9th day of October, 2018.
21

22

23                                                            GEORGE FOLEY, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          1
